Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 4, 2015

                                    No. 04-15-00064-CV

                      IN THE INTEREST OF K.R.E.T., et al children,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02260
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER

       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to June 23, 2015. No further extensions.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court